 98DECISIONSOF NATIONALLABOR RELATIONS BOARDudice to his seniority or other rights and privileges,and make him whole for anyloss of earnings he may have suffered as a result of the discrimination against him,by making payment to him of the sum of money equal to the amount he wouldhave earned from the date of the discrimination to the date of the offer of rein-statement,2' less net earnings during said periods to be computed on a quarterlybasis in the manner established by the Boardin F. W.Woolworth Company,90NLRB 289,and shall include the payment of interest at the rate of 6 percent to becomputed in the manner set forth by the Board inIsis Plumbing&Heating Co.,138 NLRB 716.22In this regard it is further recommended that the Respondentpreserve and,upon request,make available to the Board or its agents, for examina-tion and copying,all payroll records, social security payment records,timecards,personnel records and reports,and all other records necessary to compute theamount of backpay.In view of the fact that the unfair labor practices committed are of the naturewhich strikes at the root of employee rights safeguardedby the Act,it is furtherrecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.Metals Engineering Corporation is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2. InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section7 of the Act,as above found,Respondent has en-gaged in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.By discriminating in regard to the hire and tenure of employment of JamesV. Luster,thereby discouraging membership in and activity on behalf of the above-named labor organization, the Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]91 SeeA.P.W. Products Co, Inc.,137 NLRB 25.=SeeReserve Supply Corporation of L.I,Inc. v. N.L.R.B.,317 F.2d 785(C.A. 2).C. J. Glasgow Co.andInternational Union,United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO.Case No. 13-CA-5200. -August 3, 1964DECISION AND ORDEROn May 20, 1963, Trial Examiner Morton D. Friedman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that Respondent had not engaged incertain other alleged unfair labor practices and recommended dismissalof these allegations of the complaint.Thereafter, the Respondent and148 NLRB No. 13. C. J. GLASGOW CO.99the General Counsel filed exceptions to the Intermediate Report andsupporting briefs,' and the Charging Union filed exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the additions and modifications notedherein 21.The Trial Examiner found that the wage increases granted bythe Respondent around September 4 were made in the normal courseof business and as such were lawful. In reaching this conclusion theTrial Examiner relied on the testimony of the Respondent's president,Glasgow, inasmuch as Glasgow's testimony, according to the TrialExaminer, was partially substantiated by the Respondent's payrecords.Glasgow testified that in June, well in advance of the Union'sorganizational campaign, the Respondent adopted a policy with regardto wage adjustments calling for employees in the laborer category to re-ceive a 5-cent wage adjustment after approximately 30 days' em-ployment and a further 5-cent wage adjustment after 60 days' employ-ment.He further testified that this policy was carried out in generalbut that the office employee who was in charge of such matters wasincapacitated which caused the wage adjustment program to fallbehind.However, according to Glasgow,as soon asthis office employee3 On June 26, 1963, the General Counsel timely filed its "Brief in Support of Excep-tions of General Counsel to Intermediate Report of the Trial Examiner."However, theGeneral Counsel included as part of his brief to the Board, a copy of the brief he hadpreviously filed with the Trial Examiner.The Respondent moved to strike that portionof the General Counsel's brief which had been filed with the Trial Examiner on thegrounds that it constitutes a reply to the Respondent's brief contrary to the June 10,1963, order of the Board,and contrary to the provisions of Section 102.46(a) of theBoard's Rules and Regulations, 'Series 8, as amended.We hereby deny the Respondent'smotion to strike.That portion of the General Counsel's brief now objected to by theRespondent was submitted in support of the General Counsel's exceptions and in supportof those findings of the Trial Examiner with which the General Counsel is in agreement.Neither the Board's Rules and Regulations nor the June 10 order barred the submissionof this briefThe request of the Respondent for oral argument is hereby denied, as the record andbriefs adequately,present the issues and the position of the parties.2 In the absence of exceptions thereto,we shall adoptpro formathe Trial Examiner'srecommendation that the alleged 8(a) (1) violation relating to the Walls-Hughes con-versation of September 6 be dismissedIn adopting the findings of the Trial Examiner that the Union on August 13 possessedauthorization cards signed by a majority of the employees in the unit,we need not countthe authorization card of Studebaker which,although signed by Studebaker on August 13,was not turned over to the Union until"one or two days later." 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturned to work the wage adjustments were brought up to date, whichexplains why so many employees received a wage increase on or aboutSeptember 4.Both the Charging Union and the General Counselexcept to the Trial Examiner's findings and contend that the Respond-ent's payroll records do not support Glasgow's testimony, and that thewage increases in question were unlawfully motivated and weregranted for the purpose of inducing the employees to abandon theirsupport of the Union.'We find merit in these exceptions.We have carefully examined those payroll records introduced inevidence, and find that the records, as contended by the General Coun-sel, specifically refute the findings of the Trial Examiner to the effectthat before the advent of the Union the Respondent had established apolicy of giving a 5-cent raise to employees in the laborer categoryafter 30 days' employment and another 5=cent raise after 60 days'employment.The payroll records-show that the Trial Examiner im-properly relied on the wage pattern of Hobbs and Berogan as estab-lishing such a wage policy. Indeed, Respondent's payroll recordsreveal that Hobbs and Berogan were hired on May 11 and 12,respectively, rather than June 11 and 12, as found by the TrialExaminer, and received their first 5-cent wage increase after 60 days'employment, not 30 days, and did not receive their second 5-cent wageincrease until they had worked for 120 days.These payroll recordsfurther establish that only one employee in the Respondent's plantreceived an automatic wage increase after 30 days' employment, butthat he did not receive such increase until after the Union's demandfor recognition.Accordingly, Glasgow's testimony regarding Re-spondent's wage policy receives no support from its own payrollrecords.Instead, the records introduced during the course of thehearing refute Glasgow's testimony.,It further appears that Glasgow's explanation that. the wage policywas not implemented because of the illness of an office employee isalso refuted by Respondent's payroll records.Thus, these recordsshow that some 15 other wage changes were made during this em-ployee's absence.Moreover, it is undisputed that the alleged wageadjustment policy was never announced or communicated to the em-ployees.Accordingly, in view of Respondent's payroll records whichhave been herein introduced in evidence, we are unable to rely uponthe self-serving testimony of Respondent's president, and we findthat the reason given by the Respondent for granting the -wage in-creases on or about September 4 are not supported by the record.In view of the foregoing, and after carefully considering the entirerecord, particularly the timing of the wage increase, less than amonth after the Union's recognition demand, and the matter of un-lawful conduct found elsewhere herein, we are persuaded that themotivating factor for instituting the wage increase was to persuade its C: J. GLASGOW CO. ,101-employees to abandon their support of the Union.Accordingly, wefind, contrary to the Trial Examiner, that the wage increase therebyviolated Section 8 (a) (1) of the Act.'2.On October 20, Leone, Respondent's secretary, engaged employeeJerry Staton in a conversation at, Staton's work station.Staton, alaborer, was engaged in on=the-job training to become a welder. Leoneasked Staton what the latter was doing and Staton answered that hewas welding.Leone then told Staton that if the Union were to come.in Leone did not know if Staton could continue to do welding unlessthe Union had an apprenticeship program; that if there were no ap-prenticeship program Staton would have to learn welding elsewhere.4The Trial Examiner found that this incident did not contain a threatto Staton of reprisal for engaging in union activity and was not other-wise violative of the Act.We agree with the exceptions of the Gen-eral Counsel and the Union that, under all the circumstances, Leone'sremarks were coercive and were intended not as a mere prediction ofprobable consequences of the unionization of the plant but as a threatto Staton's economic security. In our opinion, such remarks wereclearly intended to -place -Staton on notice that if the plant wereorganized he would no longer be permitted to learn welding at theplant with the resultant loss of opportunity to improve his job status.Contrary to the Trial Examiner, we find, therefore, that the aboveconversation was violative of Section 8 (a) (1) of the Act.'ORDERPursuant to-Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, as modified herein, and orders thatthe Respondent, C. J. Glasgow Co., its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order with the following modifications :1. 'Substitute the following for paragraph 1(b) :(b) Threatening its employees Was plant closure or loss of jobopportunity should the Union win the election; inducing its em-ployees in the context of threats to abandon their union member-ship and to form and join an independent union; discharging8 SeeAdmiral Linen Service,138 NLRB 361, 378. Cf.DerbyCoal &Oil Co., Inc.,etal.,139 NLRB 1485, 1486.The Trial Examiner also found that in this same conversation,as detailed in hisIntermediate Report, Leone made references to Staten's "leader" and remarks were inter-changed as to the merits of the union.The record shows, however,that this latter con-versation took place a few days later rather than in the same conversation.The latterconversationwas considered in connection with the above incident as evidence thatLeone knew of Staten's interest in the Union.5 SeePlaskolite,Inc.,134 NLRB 754, 760, 761;Sachs & Sons and Helen Sachs, Inc.,135 NLRB 1199, footnote 1. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees for engaging in union activity or other protected ac-tivities; or granting wage increases in order to induce its em-ployees to abandon their union membership or activity.2.Substitute the following for the last paragraph :It is further recommended that paragraphs VI (a) and (b) andparagraph VII of the complaint be dismissed.The notice is hereby modified by deleting the second indented para-graph and substituting the following therefor :WE WILL NOT threaten our employees with plant closure or lossof job opportunity should the Union win the election; nor will weinduce our employees in the context of threats to abandon theirunion membership or to form andjoin anindependent union; norwill we discharge employees for engaging in union activity orother protected activities; nor will we grant wage increases inorder to induce our employees to abandon their union member-ship or activity.INTERMEDIATEREPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed October 12,1962,by International Union,United Auto-mobile,Aerospaceand Agricultural Implement Workers of America,AFL-CIO,herein called the Union,the General Counsel for the National Labor Relations,Board, herein called the Board,by the RegionalDirectorfor Region 13, issued hiscomplaint dated November30, 1962,against C.J.Glasgow Co., herein called theRespondentor the Company,alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a)(1),' (3),and (5)and Section 2(6) and(7) of the National Labor Rela-tionsAct, as amended(61 Stat.136), herein called the Act.The Respondent's.answer to the complaint denied the allegations of statutory violations therein.Copies of the complaint,the charge,and the notice of hearing were duly servedupon all of the parties.Pursuant to notice,a hearing was held at Sterling, Illinois, on February 6, 7,and 8,1963,before Trial Examiner Morton D.Friedman.All parties were repre-sented by counsel.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence was afforded all parties.The parties waivedoral argument.After theclose of the hearing all of the parties filed briefs whichhave been duly considered.Uponthe entire record in the case, and from my observation of the witnesses,2Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTDuring the year 1962, the Respondent, in the course and conduct of its businessoperations, sold and shipped goods valued in excess of $50,000 from its Dixon,]The complaint was amended at the hearing to allege additional 8(a)(1) violations.The Respondent denied generally these additional allegations.2Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his de-meanor as I observed it at the time the testimony was given.Cf.Retail Clerks Inter-nationalAssociation, AFL-CIO, Local 219 (National Food Stores, Inc ),134 NLRB 1680,footnote 3;Bryan Brothers Packing Company,129 NLRB 285 To the extent that I in-dicate that I do not rely upon or reject in part or entirely the testimony of any givenwitness, it is my intent thereby to indicate that such part or whole of the testimony, asthe case may be, is discredited by meJacksonMaintenanceCorporation,126 NLRB115, 117, footnote 1, enfd. 283 F. 2d 569 (C.A. 2). C. J. GLASGOW CO.103Illinois, plant directly to customers in States other than the State of Illinois.Dur-ing the same period, the Respondent received goods and materials valued in excessof $50,000, which goods and materials were shipped directly to its plant in Dixon,Illinois, from points outside the State of Illinois.It is admitted and I find that the Respondent is engaged in commerce within themeaning of the Act and that it will effectuate the policies of the Act to assertjurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, the Union herein, is conceded to be a labororganization within the meaning of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint, as amended at the hearing, alleges, in substance, that the Re-spondent by its officers and supervisors made threats of discharge or other reprisalto its employees for theirunionactivities; engaged in interrogation into its em-ployees' union desires and activities; made promises of benefit to induce employeesto refrain from becoming or remaining members of the Union; discharged an em-ployee for engaging in union activity; told its, employees to abandon the Union andform their own labor union and granted unilateral wage increases to 'discourageunion membership and activity, all of the foregoing in violation of Section 8(a)(1)of the Act.The complaint further alleges that the Respondent laid off most of its employeesfor the purpose of discouraging membership in the Union or activity in its behalfin violation of Section 8(a)(3) of the Act.Additionally, the complaint alleges thatthe Union, as majority representative of the Respondent's employees, requested theRespondent to recognize and bargain with it but the Respondent has continuallyrefused to do so and at the same time has committed the acts set forth above forthe purpose of undermining the Union and destroying its majority among the Re-spondent's employees in violation of Section 8(a) (5) of the Act.The Respondent's answer generally denies the violation while admitting certainacts.Thus the answer denies that certain remarks alleged by the complaint toconstitute threats were made.At the same time it contends that admitted utter-ances and acts were either protected or otherwise innocent in purpose and devoidof discriminatory motivation.With regard to the alleged refusal to bargain withthe Union, the answer contends that the Respondent had and still has a good-faithdoubt as to the Union's majority status,arisingin part from the Union's failure tofollow up itssingle requestfor recognition and bargaining with any other actionaside from filing a representation petition with the Board within a few days afterthe request to bargain was made.The Respondent also contends that with regardto the Union's claimed majority, the cards cannot be relied upon because theywere obtained by misrepresentation.B. BackgroundThe Respondent has, in the past, been engaged in structural steel fabricationand in the welding and manufacturing of heavy steel equipment.This manufac-turing was carried out at a plant in Highland Park, Michigan, near Detroit, and someyears before that at Adrian, Michigan.The Adrian plant has been closed downabout 5 years. In early 1962 the Respondent decided to devote its manufacturing toonly one product, shock mounted, pressurized, shipping containers.To this end,itwas decided to lease an additional plant at Dixon, Illinois, for the fabrication ofa certain model container known as TX-200 for the Allison Division of GeneralMotors Corporation, to be used by Allison for the overseas shipping of automotivetransmissions.These containers are described as coffinlike, divided in two partslongitudinally with a gasket, or 0-ring, between the two halves which insures thatair and moisture will not enter; this in turn insures that the transmissions shippedin such containers will not rust or corrode.The principal manufacturing processin the fabrication of the containers is welding and the containers must undergo atest whereby when completely assembled and fastened together they must withstandor be able to retain an air pressure of approximately 5 pounds in much the mannerthat an automobile tire retains air.Thus, it is clear that the welding must be doneso skillfully that all of theseamsmust be completely closed by the welding proc-ess so that no air can escape or air or moisture enter once the container is closed. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDThis container is 24 inches long, 36 inches wide, and 36 inches high and weighsabout 200 pounds empty.As stated before the container is the only productfabricated at Dixon and the entire production at all material to this, proceeding wasdestined for Allison.In early May 1962, Allison agreed to purchase 1,100 con-tainers and later for the same month this order was'increased to.1,600 containers.The Respondent began recruiting prospective,employees for its Dixon plant inMay and June 1962, and by the end of June the plant became operational. Thusin July and August production of the containers was in process.C. The factsToward the end of July 1962, employee Walter McSparen, a welder, wrote to-theUnion and arranged for a meeting to be held at a motel near Dixon on July31.At that meeting, the Union was represented by Carl Shier,Internationalrepresentative.Attending the meeting were employees McSparen,William Marine,Cecil Kearns, Jerry Staton, Norman Peterson, Lyle Evans, and Robert Peska.Allof the employees who attended that meeting signed cards that night.McSparen andMarine took additional cards from Shier and distributed them in the plant.A num-ber of these cards were given to employee Richard Hughes who also was active indistributing the cards on the night shift.Most of the cards were distributed at theplant and a number of them during working hours.During this period of time theemployees ranged in number from approximately 31 to 34.By August 9, approxi-mately 19 employees had signed cards.During this'organization period there werediscussions concerning,the Union at- the plant itself and in the parking lot duringwork'hours,-during breaks, and at lunch time.According to the testimony of McSparen,on August 10, Walls'came up to theposition where McSparen was working as a welder and asked McSparen why thelatter did not quit, saying that McSparen would be better off, Walls would be better-off, and the Company would be better off.Walls denied this.I credit Walls .3On Monday,August 13,Shier had in his possession 18 of the 19 cards that wereultimately signed.4On the basis of these cards,he caused to have a telegram-sent to the Respondent,which in pertinent part read as follows:The . . . Union.represents a majority of the production and maintenanceemployees in your plant..To set up a meeting for the purpose of collectivebargaining,please contact International RepresentativeCarl Shier .. . .3McSparen was unableto testify how the conversationstarted or the circumstancesunder which it was made.His lack ofmemory asto this important element which couldhave clarifiedthe rather equivocalalleged statementby Wallsleads me to conclude, whenconsideredin the light-of my personal observation-ofMeSparen on the witness stand,that he was an'unreliable witness andI credit onlythose portions of his testimony which=are corroborated by others.*From the credited testimonyof Shier as corroboratedby the testimonyof employeesCecilKearns, Robert E Machen, Vernon C. Dewey,Harold E Smith,Richard Barnes,OtisHorner, Norman A Peterson, Vivian WilliamMarine,,Marty B. Hunter,RussellSlater,Leo E Bushman,Robert K. Peska,LyleM. Evans,RichardHughes,WalterMcSparen,Larry Ege, Jerry Staton,and Fred MThurmEachof these employees-credibly testified that he signed the card on the date appearing thereon,that he readthe card before he signed, andthat the signaturethereon was genuineThe cards signed-except for dates and personal data were the same,and read as follows:AUTHORIZATION TO UAWFill in BlanksDateI, the undersigned employee of(Name of Company)_authorizethe UAW torepresent me in collective bargaining.Signature of employeeName of employee-please printHome address'CityStateClass of WorkShiftTelephoneNo.Badge or Clock NoThis is not an application for membership.This card is for use in support of thedemand of(UAW), AmericanFederation of Labor and Congress of Industrial Organi-zations(AFL-CIO)for recognition or for an NLRB election. C. J. GLASGOW CO.105,This telegram was addressed to Respondent at its Dixon, Illinois, address and wasreceived at approximately 4:45 p.m. over the telephone by James Leone, the Re-spondent's secretary, who was at the Dixon plant at the time.Leone immediatelytelephoned Charles J. Glasgow, the Respondent's president, who at that time was inDetroit.Leone conveyed to Glasgow the general content of the telegram.The nextmorning, August 14, Leone physically received the telegram at the Dixon plant andthat afternoon Glasgow drove to Dixon and saw the telegram for the first time latethat evening.Both Leone and Glasgow testified that prior to the receipt of the tele-graphic message from the Union, neither had any idea that the Union was activein trying to organize the Respondent's plant.Leone and Glasgow also both testified that neither of them, in their discussionconcerning the telegram and the Union's demand, believed that-the Union had amajority in the plant.Leone, who had actually been supervising the work of theplant in its initial stages, testified that he knew of nothing that had occurred in theplant before that time which would have given the Respondent and its officers anyreason to believe that, the Union was organizing the plant.According to Glasgow,when the latter asked Leone about any possible union activity Leone stated that he didnot know of any and that he did not believe that the Union represented a majorityof the Respondent's employees. In any event neither Leone nor Glasgow nor anyoneelse on behalf of the Respondent made any response to the Union's telegram.On August 16, Shier filed a petition for a representation election with the Board'sRegional Office.The Respondent received notice of this representation petitionin due course several days later.When the notice of the petition was received, Glas-gow decided that he would do nothing further with regard to the Union's demandand would wait for the outcome of the representation proceeding.5On the same day that the Union's representation petition was filed, Glasgow, Leone,and Elmer Berger, general manager of the Respondent's Dixon plant, met and dis-cussed the feasibility of closing down the plant for a period of 2 weeks.Accordingto the testimony of all three, the need for taking some such action was brought aboutby several factors. In the first place, early in June 1962 the Respondent had receiveda letter from Allison in which it was explained that Allison would not be in a posi-tion to receive any merchandise, including the type of shipping containers manufac-tured by the Respondent at its Dixon plant, for the period from August 22 to Septem-ber 4 for the reason that Allison would be taking inventory during that period.A second factor which' entered into the consideration' and which caused Leoneespecially to urge the closedown was the fact that of the approximately 750 containersshipped against the order from Allison hereinaibove mentioned over 250 wererejected by Allison as having leaks and other defects which rendered them useless forthe purpose for which they were manufactured.According 'to Leone, Berger, andGlasgow, it was necessary, therefore, to stop production for a period to check up,on manufacturing methods and especially on welding processes to find out why theRespondent was producing so many faulty containers 6 'A third factor, according toLeone and Glasgow, was the necessity to reorganize the plant and to install certainequipment in order to facilitate manufacturing processes and bring about a more-efficient flow of work from intake to output: In any event, the Respondent, withoutwarning to any of the employees or without any advance'notice,-on August 17 posteda notice which stated that effective as of the end of the working shift on that day, allthe employees other than those who were notified to the contrary were to be laid off'until further noitce.It further' stated that when work was to be resumed, those-employees in required categories would be recalled as needed.Nine employees were-retained and all other employees were laid off for a period of at least 1 week.Therewas no explanation to the employees as to the reason for the closedown.Moreover,not even the foremen explained the reason for the closedown.With regard to the statistics of the layoff, of the 19 employees who ultimately signedunion cards before the date of the layoff, 17 were selected for layoff.Of the nineemployees notified to return to work on Monday, August 20, and who thus werenot laid off, only two had signed cards.Neither McSparen nor Marine, who were5 From the testimony of Charles Glasgow.With regard to the initial difficulties in meeting the delivery schedules provided underits contract with Allison, the Respondent subcontracted the partial fabrication of 1,000containers to Conco Engineering WorksHowever, Conco was engaged in June and partof July with a strike and no Conco deliveries were made to the Respondent until the-Respondent's closedown during which containers from Conco began to arrive.Aside fromthe Conco contract, the Respondent also had over 200 containers fabricated at its Detroitplant.Of the 750 containersdeliveredto Allison before the closedown, about 500 were-fabricated at Dixon and the balance at Detroit 106DECISIONS OF NATIONALLABOR RELATIONS BOARD.chief union adherents and who Leone and Berger admitted were the two best welders,were retained for work during that period.They were laid off along with theothers.Further breaking down the statistics with regard to the layoff, the record showsthat retained were the first two employees hired by the Respondent when it openedthe Dixon plant, Walter J. Hobbs and Leonard D. Berogan, both of whom were in.laborer classifications and were nonunion.The next employee who was retainedin point of view of seniority was James Kessel who later became a supervisor, andwho, as of the time of the layoff, was in the classification of welder-A.Kessel waspreferred over an employee named Ronald A. Toot, also a welder-A, who was madea class A welder about the same time that Kessel was and who was not one of theemployees who signed cards.The next two employees retained in point of view ofseniority were Otis B. Horner and Harold E. Smith both of whom had signed cards.Horner was a laborer and on the seniority list he followed Berogan as a laborer.Smith was a painter and the first painter on the seniority list.The next employeeretained was Scott W. Smith, a laborer. Smith was the next laborer in line in pointof seniority after Otis B. Horner. Smith was nota unionsupporter.The seventhemployee retained was Stanley P. Wolfe, a maintenance man and the first maintenanceman on the seniority list.He had not signed a union card. The eighth employeeretainedwas Rudy Schwitters who was a stenciler.He was the first stencilingemployees on the seniority list.He also had not signed a union card. The ninthemployee retained was Chester Brooks, a nonunion laborer who was hired onAugust 6, 7 days before the closedown; Brooks was preferred over Henry Groth,Jerry E. Staton, Robert E. Machen, Lyle Evans, and John Grossman, all laborers andall of whom except Groth and Grossman had signed cardsdesignatingthe Unionas their bargaining representative and were senior to Brooks.During the second week of the closedown, a number of the employees both unionand otherwise were called back to work.Thus, on August 27 Vivian W. Marine, awelder, Norman Peterson, a welder, Fred M. Thurm, a painter, Richard D. Barnes,a laborer, Russell Slater, a welder, Walter L. McSparen a welder, Robert Peska, awelder, Jerry Staton, a laborer, Robert E. Machen, a laborer, Lyle Evans, a laborer,and John Grossman, a laborer, were called back to work.All of these employees,with, the exception of Grossman, were individuals who had signed union designationcards.Two days later, August 29, Ronald A. Toot, a welder, Marty B. Hunter, awelder,CecilA.Kearns, a welder,and Vernon C. Dewey, a welder,were calledback to work.Of these, only Toot was not a signer of a union designation card.With regard to this closedown, Berger, Leone, and Glasgow all testified that themen were retained, as nearly as possible, in order of seniority commensurate with theskills in the various classificationswhichwere needed during the closedown.Theyalso testified that the men were called back to work as needed on the same basis.All of the remaining employees who were not called back during the weekbeginningAugust 27 were called back to work the week beginning September 4.7On September 4, the Respondent gave wage increases approximating 5 cents perhour to all of the employees who were not receiving the Respondent's maximum wageof $2 per hour. The record shows that most of these increases were given to em-ployees in the laborer classification and in those classifications which did not concernwelding.The record shows that in two instances-the cases of Walter J. Hobbs andLeonard D. Berogan-the Respondent had given increases of 5 cents per hour to theseindividuals on July 10, before the advent of the Union. In all otherinstances exceptin those cases where an individual's classification was changed from laborer to welderor from welder-B to welder-A there were no prior raises given. The Respondent'spresident, Glasgow, testified that the raises given on September 4 were normal, cus-tomary wage increases the provisions for which were established by the Respondentat the time the plant was established,and that they were to be given to the employeesin 30- and 60-day periods afterhiring.However, he further testified that the per-son in the office, a bookkeeper, who was to have automatically given these wageincreases, was incapacitated due to an accident some time before the wage increaseswere due in the normal course of events and that, therefore, the automatic increaseswere not given until this individual was able to make the necessary record changeswhich did not occur until around September 4.7 Although not alleged as a violation,McSparen testified,along with others, that uponhis return to work after the closedown he found his work station changed so that he wasvirtually isolated.However, I find as sufficient Respondent's explanation that the changein work station was solely a result of the rearrangement of the plant accomplished duringthe closedown C. J. GLASGOW CO.107On September 6, Supervisor Walls told employee Richard Hughes that Glasgowwanted an independent union in the plant.This conversation began with Hughes ask-ingWalls why there had been a layoff.When Walls could or would not answer,Hughes told Walls that he thought that the employees should have some type of unionrepresentation and it was in this context that Walls said that Glasgow thought thatthey should have union representation too, but that they should form their ownpersonal union instead of paying dues- to an outside organization .8The following day, on September 7, Hughes had a conversation with JamesKessel,who by this time had been raised to a supervisory position.Hughes wasworking on the night shift and Kessel was the night-shift foreman.About 7 p.m.,Hughes told Kessel that he thought that the men ought to have some type of unionrepresentation from the outside, that he did not think anyone among the employeeshad enough experience or knowledge to represent the employees in negotiations withthe Respondent.Kessel answered Hughes, "Well the Union won't be here to repre-sent you anyway," according to Hughes .9-About midnight on September 10, Kessel handed Hughes an envelope containingthe latter's check, and said that Hughes was through.When Hughes asked the rea-son,Kessel told him that there was not enough quality and not enough quantity ofproduction from Hughes.Kessel told Hughes that Hughes should finish the shiftand punch out. This action came without any prior warning by Kessel. The nextmorning Hughes returned to the plant to speak to Elmer Berger, the Respondent'splantmanager.Before speaking to Berger, Hughes spoke to Walls, the day fore-man, and asked Walls if the latter knew anything about his being fired the nightbefore.Walls said that he did not and that Hughes would have to speak to Bergerabout it.Finally Hughes spoke to Berger.Berger said that he would check into.thematter, and that Hughes was to come back that afternoon at 3 o'clock.Hughesreturned at 3 o'clock, and found Berger, Kessel, and Walls sitting in Berger's officediscussing the matter.They asked Hughes to wait outside until he was called in.When Hughes was finally called in, he was told that he was discharged because-hewas wandering around and talking too much. Then Berger asked Kessel if it wouldbe all right if Hughes would come back to work; Kessel said that he didn't have anyobjection, but he thought Hughes could do more work than he was doing. Bergerthen reinstated Hughes to his job and sent him back to work with the admonitionthat he stay at his work and not wander around the plant.He told Hughes that ifthe latter would stop loitering around the shop, the quality of his work would auto-matically pick up.10He further warned Hughes that if this matter came up again,he would be discharged."On September 28, the Respondent called its employees to a meeting which washeld at the plant about 3:30 p m. This time was fixed for the convenience of theemployees of both shifts, inasmuch as there was a shift change at 4 o'clock.Themeeting was called by Glasgow at the request of employee Peska. Peska had toldGlasgow that a number of men in the shop wanted the meeting to be held. At theoutset of the meeting, Glasgow made an announcement to the effect that insurancepolicieswould be ready for the men after the meeting, which policies had been,decided on and adopted at an earlier July meeting between Respondent and the,employees before the union organizational campaign began.12Glasgow then readSection 8(a) and (c) of the Act to the employees assembled.He then gave themen some history of the Glasgow Company and spoke about a plant at Adrian,Michigan, which had been closed for some years.He said that the Glasgow Com-pany had been a part owner of that plant, and that the plant had been operatedunder contract with the Union.He stated, however, that the demands made by theUnion finally rendered the operation of the plant at Adrian impossible, and theywere forced to close it down.He then made a remark to the effect- that some ofthe middle-aged men who had been employed at the Adrian plant were still out ofworkAt the same time he referred to an International Harvester Company plantand a Reynolds Company wire plant which had closed down for the same reason.8 From the credited testimony of Richard Hughes.Walls remembered having the con-versation with Hughes but could not remember telling Hughes of Glasgow'swishes.IfindHughes to be the more reliable witness in this instance.e From the credited testimony of Hughes.Kessel did not directly deny this conversa-tion, merely saying that he could not recall it.10 From the credited portions of the testimony of Hughes and Kessel.11Hughes voluntarily left the Respondent's employ on November 7, 1962."During the entire meeting Leone held a tape recorder microphone up in a position toreceive Glasgow'swords and the entire meeting was tape recorded.No attempt to get thistape recording into evidence was made. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlasgow further told the men at that meeting that if they so desired they couldform an independent union.However, he further stated that he would negotiatewith any union having proper jurisdiction whether it was the Union, an independ-ent union,or any other union.Someone asked a question about wages during themeeting, and Glasgow told the men that he could not go into that matter at thattime for that was a matter for negotiation.The question of seniority also cameup, and he told the men also that this was a matter for negotiation with the Union,and that he could not speak about it at that time.He further told the men that itwas not the Union that paid their salaries and enabled the men to feed their families.At some time during the meeting employee Scott Smith asked Glasgow what wasbeing done about the plans to move additional machinery to the Dixon plant fromDetroit,as the Company had announced that it would when it first started up.Glasgow told them that it was still their plan,but that he was not stupid enough toclose down two plants.isOn October 20, Leone, Respondent's secretary,engaged employee Jerry Staton ina conversation at Staton'swork station.Staton, a laborer, was engaged in on-the-job,training to become a welder.Leone asked Staton what the latter was doing andStaton answered that he was welding.Leone then told Staton that if the Union.were to come in Leone did not know if Staton could continue to do welding unlessthe Union had an apprenticeship program; that if there was no apprenticeship pro-gram Staton would have to learn his welding elsewhere.Leone then said to Staton,"I see your leader quit"(evidently referring toMcSparen who had just left theRespondent's employ).Staton asked Leone what the latter meant and Leone an-swered that Staton knew what he meant. In rejoinder,Staton told Leone that ifhe was referring to McSparen,he, Staton, did not need a leader because he couldspeak for himself.He also told Leone that if Leone was referring to the Union,that the Union had good ideas. Leone asked,"For what?"and Staton answered—"For one thing, wages;we don't get enough to support our families right." 14D. Analysis-concluding findings1.As tothe alleged coercion,unlawful layoff,and dischargeThe General Counsel contends that the Respondent,having gained knowledge inearlyAugust of the Union's organizational activity within the plant,embarked ona course of conduct designed to discourage union activity and membership and to.destroy the Union'smajority status.He further contends that each of the acts setforth aboveconstituted a part of the overall plan and that each was linked to theother and to the Respondent's determination not to bargain with the Union,not be-cause of a good-faith doubt as to the Union'smajority status, but because of the-Respondent's complete resistance to unionization and for the purpose of thwartinghis employees'desires to bargain collectively through a majority representative freelychosen.Since the disposition of the question of Respondent's good faith or lack of goodfaith depends in large measure upon the determination of the lawfulness or the un-lawfulness of the Respondent'sconduct other than its failure to bargain with theUnion,itwill be determined first whether such conduct was, in fact,coercive anddiscriminatory.As heretofore set forth,I have refused to find that the alleged incident of August 10,between Day Foreman Walls and employee Walter McSparen occurred.The nextoccurrence, which the General Counsel contends is evidence of the Respondent'sbad faith, and which,in itself,would constitute violative action on the Respondent's.part, is the 2-week closedown commencing August 17.The General Counsel con-tends that this Respondent action was discriminatorily motivated as demonstrated'by the fact that although the letter from Allison Division of General Motors notify-ing that no deliveries were to be made to Allison during the last 2 weeks in August13From the credited testimony of employees Scott Smith, James McSparen, RichardHughes, Larry Ege, Jerry Staton, and Fred Thurm as corroborated by the testimony andadmissionsof Charles Glasgow14From the credited testimony of Staton as modified by the testimony of Leone, whoadmitted most of the conversationStaton testified with regard to the portion referringto the welding, that Leone said only, "You won't be welding if the Union gets in " Al-though I believe Staton was an otherwise credible witness, I also believe that he took thisstatement out of context and that Leone's fuller version is the more accurate one. Itshould be noted in connection with this conversation that Leone and Staton had beenfriendly for about 5 years and that Leone's remarks, as testified by Leone and uncontro-verted by Staton, were made in a jocular vein. C. J. GLASGOW CO.109was dated early in June, the discussion and decision to close down the Respondent'sDixon plant did not take place until August 16, 3 days after the Union's demandfor recognition and only 1 day before the actual closedown. In further support ofthis contention, General Counsel also points up the undeniable fact that out of 9employees retained during the first week of the layoff only 2 were union cardsigners and that of the 19 employees laid off 17 had signed union cards.Moreover,although Glasgow, Leone, and Berger all testified that one of the primary purposesfor closing down the plant was to perform experimental welding to seek a satisfactorywelding process and to repair and reweld a large number of rejected containers,bothWalter McSparen and William Marine, by Secretary Leone's own admissionthe only good welders in Respondent's employ at that time, were among thoselaid off.Finally, the General Counsel maintains that the economic reasons forthe closedown, herein below discussed, given by Plant Manager Berger, SecretaryLeone, and President Glasgow were fabricated after the fact to screen the Respond-ent's unlawful purposes.As indicated above, Berger, Leone, and Glasgow all testified that the reasonsfor the closedown were twofold. In the first place Respondent had had difficultyin fabricating the shipping containers in that competent welders were almost im-possible to obtain.Thus the leaks in the containers due to inadequate weldingwhich brought about the large number of rejections presented a problem which hadto be overcome. Secondly the plant had to be rearranged so that production wouldflow more efficiently.This required not only the moving of work stations but alsothe installation of an overhead monorail crane to assist in the movement of workfrom one station to another.Glasgow testified that the closedown came as a result of the foregoing and thatthe period from August 17 to September 4 was selected because he had ascertainedthat the deliveries to -Allison were current according to the- schedule set up byAllison and that, therefore, the period when Allison would not accept deliverieswas ideally suited to the purpose of accomplishing the plant changes and the weld-ing work detailed above.He further stated that the Union's demand telegram wasnot a factor in the decision to close down.The Respondent's claim that it was having production difficulties is uncontrovertedon the record.Also, there is no doubt that Allison wanted no deliveries duringthe period chosen by the Respondent for the closedown.Thus it would seem thatthe Respondent's action in closing down at the chosen time was one that could logi-cally be laid,to good business judgment and motivated purely by economic consid--erations.However, the Respondent's,defense must be analyzed in the light of the-factors cited by the General Counsel in support of the latter's contention that the.closedown was discriminatorily motivated.First, theGeneral Counsel cites the fact that although the Respondent knewas early as the first week in June that Allison was not going to accept deliveries.during the weeks of August 17-to September 4, it did nothing about this matter until3 days after the Union's demand, at which time it decided to close down without.advance notice or explanation to the employees.The answer to this argument wouldseem to be that in June the Dixon plant was just starting up.Hence there was nonecessity for the Respondent to plan for the closedown because it could not at that,early date determine how successfully it could produce containers.That Respond-ent had doubts as to its own ability to live up to delivery schedules is borne out ofthemaking of 'the subcontract with Conco and the production of over 200 units:at the Respondent's Detroit plant. It was not unreasonable, therefore, for theRespondent to wait until the last possible moment to ascertain whether its ship-ments were current to determine whether or not a shutdown to iron out productionproblems was feasible, because it could not very well make such determination at an-earlier date under the circumstances.With regard to the fact that McSparen and Marine, the two best welders andleading union adherents, were included in the closedown at a time when weldingwas to be performed, the record shows that only one welder, Kessel, who was soonto be made a foreman and whose lengthi of employment was greater than, bothMcSparen's and Marine's, was retained the first week of the closedown-a period of5working days.Thus no nonunion welders junior to Marine and McSparen werepreferred.When, however, the Respondent had progressed far enough to requireadditionalwelders on the first day of- the second week of the closedown, both-McSparen and Marine were called back along with other individuals who hadsigned union cards.'5Under these circumstances, I credit the Respondent's con-tention that as soon as there was work for McSparen and Marine, and the other..employees they were called back to work.15Marine did not return. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDLastly, although the number of prounion employees (determined by those who'signed designation cards) outnumbered the nonunion employees who were laidoff, inherent in this situation is the fact that out of 31 employees, 19 had signedcards.Thus, if only nine were to be retained during the first week of the closedown,mathematically a majority of those laid off would have had to be individuals whosigned cards unless the Respondent went out of its way to choose only card signersfor retention.Additionally, fui ther study of the seniority roster shows that of thenineemployeesretained five were laborers, one was a welder (Kessel), one was a stenciler (Schwit-ters), one was a maintenance man (Wolfe), and one was a painter (H. E. Smith).Kessel was junior to only one other welder and he was not aunionadherent.Schwitters,Wolfe, and H. E. Smith, a card signer, were the senior employees ineach of their respective classifications.Of the five laborers who were retained, thefirst two on the seniority list were Hobbs and Berogan who were the first two em-ployees hired by the Respondent at the Dixon plant.Next in point of seniority inthe laborer classification was Homer, a union designation card signer, and he wasthe third laborer retained.The next laborer on the seniority roster was Scott W.Smith who was the fourth laborer retained.Thus, in the case of eight out of thenine employees retained there would seem to be no basis for an inference of dis-crimination.Only in the case of the ninth employee retained, Chester Brooks,a laborer, is there any evidence from which discrimination may be inferred. Brooks,who had been employed only for about 1 week before the closedown was preferredover laborersBarnes,Staton,Machen, and Evans, all of whom had greater seniorityand had signed union cards.The Respondent has not explained this apparent deviation from the normalseniority practice applied in the other eight cases except to state that ability to per-form as well as seniority were considered. Since the record does not show thatBrookswas moreskilled than the four laborers over whom he was preferred,determination as to whether he was in fact more skilled cannot be made.However,I cannot find, on the basis of all of the evidence applicable to this problem, thatthe case of one out of nine men proves that the entire closedown was discriminatorilymotivated or that the four laborers passed over in favor of Brooks were discriminatedagainst forantiunion reasons.Accordingly, I find that the Respondent closeddown its Dixon plant from August 17 to September 4 solely for business reasons andnot for thereasons allegedin the complaint.The next allegedly unlawful act in point of time was the general wage increasesbeginning about September 4 and following closely the Union's demand for recog-nition.These raises averaged 5 and 10 cents per hour and were given to all em-ployees hired as late as August 6, 1962, who were in classifications other than thatof welder.The General Counsel argues that the proximity of the wage raises tothe advent of the Union and the Union's telegraphic demand of August 13, demon-strates that the raises were clearly intended to show the employees that they did notneed the Union to obtain better wages and working conditions and to induce theemployees to abandon their support of the Union.The Respondent's president, Glasgow, testified that in June, well in advance ofthe advent of the Union, the Respondent adopted a policy with regard to wageadjustments calling for employees in the labor category to receive a 5-cent wageadjustment after approximately 30 days and a further 5-cent adjustment after 60carried out in general but that the office employee who was in charge of thesematters-was incapacitated, which caused the program to fall behind; as soon as thedisabilitywas removed, the matter was brought up to date which, according toGlasgow, explains why so many raises were given-at one time.isThe only other evidence on thisissue isthe list of employees and their ratechanges from June 2 to October 1, 1962, made up by the Respondent in answer toa subpena by the General Counsel and introduced by the General Counsel as anexhibit in support of his argument.This list shows that before the advent of theUnion, two wage increases that did not involve change in classification were giventoHobbs and Berogan, the Respondent's oldest laborer employees.They were19No other testimonywas offered on this issue,the General Counsel did not produce anywitness to either refute or affirm Glasgow's testimony ; in fact, not a single witness otherthan Glasgowwas asked any questionswhatsoever with regard to thewage increases or,whether any employeeknew of the existenceof the wagepolicy as outlinedby Glasgow orwhetherany employee was told of the same when he was hired. -C. J. GLASGOW CO.illhired on June 11 and 12, respectively, at the rate of $1.75 per hour.On July 10each was raised to $1.80 per hour. Thus there appears to be some evidence thatthe Respondent did inaugurate an automatic wage adjustment plan.As the ex-planation by Glasgow as to why the other wage increases were not given in theregular course of time, but were all given soon after the Union's demand telegram,isself-serving and without substantiation except for the two July raises to Hobbsand Berogan, I hesitate to accept it.By the same token, all the General Counselhas shown is the fact that a large number of wage increases did come at one timesoon after the Union's demand.Thus I am confronted with a situation where I am forced to choose between theinference suggested by the General Counsel and a self-serving but nevertheless par-tially substantiated explanation offered by the Respondent. In these circumstances,Ibelieve I have no choice but to conclude that the inference is overcome by theexplanation, which I credit, and I find that the General Counsel has failed to provethe alleged unlawfulness of the incident by' a preponderance of the credible evi-dence.Accordingly, I find that the wage increase given around September 4 was awage adjustment made in the normal course of business and as such was lawful.17The Walls-Hughes conversation of September 6 was the next incident alleged inthe complaint as violative.As stated above, it was in the context of SupervisorWalls' inability or refusal to explain to Hughes the reason for the closedown, thatHughes told Walls that the employees should have some type of union representa-tion.Walls said that Mr. Glasgow, the Respondent's president, agreed but thoughtthe men should form their own union rather than pay dues to an outside union.I consider this a mere statement of expression of preferment made without threat ofreprisal or promise of benefit or other attempt at persuasion. I therefore find itprivileged and nonviolative.18As heretofore set forth, on September 28 President Glasgow had a meeting withthe employees at the request of employee Peska and others who wished to hearthe Respondent's views on the subject of union representation.19This meeting wasthe subject of three subparagraphs of the complaint in which it is alleged that Presi-dent Glasgow threatened employees with discharge and other reprisals, offered wageincreases and other benefits, and coerced and restrained the employees from joiningthe Union.Both the General Counsel's witnesses and the Respondent's witnesseswere in marked agreement on what transpired at that meeting.While the witnesses generally concurred on the context of what was said at themeeting, the sequence is not.clear.As nearly as I can reconstruct, after Glasgowtold the assembled employees that the meeting was being tape recorded, he made astatement considering the choice of unions.He emphasized that if the men so de-sired, they could form an independent union.However, at the same time, he toldthem that he would negotiate with any union of their choosing.Then Glasgowrelated to the men the history of Respondent.During this portion of the speech,he told the men of a plant in which the Respondent had an interest in Adrian,Michigan, at which the employees had been represented by the Union.Glasgowtold the men that the Union's demands became so excessive that the Adrian com-pany could not meet them financially and that it became necessary therefore toclose down the plant.This had occurred some years before and Glasgow addedthat there were some men over 40 who were still out of work at Adrian. He thenalso told the men of the closedown of two other plants of other companies in thearea in which union demands which could not be met were the main causes for thetermination of operations.At sometime during the meeting,Scott Smith,an employee who had not signed aunion card, asked Glasgow why the Company had not moved all of the equipmentthat it said it would move into the Dixon plant.Glasgow, evidently referring to theclosedown at the Adrian plant, answered to the effect that it had been the Re-17 Indeed,if the granting of periodic wage increases is an established practice,refusalto grant the same upon the advent of a Union could be considered a violative withholding.SeeMcCulloch Corporation,132 NLRB 201, 213.is The complaint alleged this incident as one involving interrogation by Walls of Hughes.There is nothing in Hughes' testimony which supports the averment in the complaintHughes merely referred to the incident as a conversation and did not testify that anyquestions were askedby Walls.19 It may be presumed that this request by the employees was prompted by the Board'sordering an election to be held on October 23, 1962 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's plan to move additional machinery to the Dixon plant from Detroit andthat it was still the Company's plan but that he was not stupid enough to closedown two plants.20Someone then asked about wage increases and Glasgow advised that he could notdiscuss wages directly with the employee and would not answer that question be-cause that was a matter for negotiation with the union which would eventually rep-resent the employees.A similar question was asked and a similar answer was givenwith regard to seniority.Richard Hughes, one of the General Counsel's chiefwitnesses, admitted during his examination that there were no promises of increase inwages made at the meeting.He admitted that it was perfectly clear that Glasgowwas not making promises of any kind at that time.Also, at sometime during themeeting, a question was asked about possible picketing.Glasgow stated that a unioncould call its members out on strike and require them to walk the picket line.Hetold the men that if they walked the picket line at the Dixon plant, it would be at themain gate which was a great distance from the plant itself.In substance, the foregoing constitutes the matters of which the General Counselcomplains with regard to the meeting. In assessing whether all or some of theseremarks were violative, it should be noted that all of the remarks were made bythe same individual to the same group of employees about the same time.Ac-cordingly, they cannot be considered in isolation but should be considered as inter-related and as parts of the same event.Therefore, what must be judged is the totalimpact of these remarks upon the assembled employeesThus had the statement withregard to the independent union, been made by itself at another time in anothercontext, I probably would have found it noncoercive as I have heretofore found asimilar remark.But here it was preceded and followed by remarks which in andof themselves might be considered coercive.Thus, the recital of the Company'shistory including the closedown of the Adrian plant and the resulting protracted un-employment of men over 40 coupled with Glasgow's statement that he would notbe stupid enough to close down two plants tended to instill in the minds of the em-ployees fear of economic suffering which would result if the employees chose theUnion as their bargaining representative. I conclude that in totality Glasgow im-pliedly threatened that if the employees voted the Union in, the Dixon plant wouldbe closed down.21 This conclusion is bolstered by Glasgow's gratuitous reference tothe closing of two other plants in the area where the employers could not meet thedemands of their employees' representatives.The fact that Glasgow's statementswere based on facts and to that extent were truthful does not make them privileged.Even though true, if a statement is uttered in such a manner as to con-stitute a threat,-it does not have the protection of Section 8(c) of the Act.22Nordoes the reference by Glasgow to the men's forming an independent union constitutefree speech.Uttered as it was in a context of threats it was more than a mere in-formational statement. It was instead part of the choice given to the employees onone hand to have no union or on the other to choose the Union and risk economicdisaster and unemployment.'--Therefore I find that the overall effect of Glasgow's statements at this meetingwas one of coercive impact.With regard to the. individual allegations of the com-plaint, I find that by reference to the independent union the Respondent through Glas-gow restrained and coerced its employees from joining the Union by telling them toform their own plant union inferentially and to abandon their efforts on behalfof the Union. By telling the employees' about the closedown of the Adrian plant'and by further telling them that men over 40 were still out of work in the Adrianarea, by discussing the closedown of other plants because of union demands, andby the statement to the' effect that he was not stupid enough to close down two plants,Glasgow threatened employees with discharge, .layoff, and other reprisals if theybecame or remained members of the Union or gave assistance or support to it.However, I do not find that there was in Glasgow's conduct on September 28 any-thing which could be construed to be a promise of wage increase or other benefitto Respondent's employees if they would refrain from becoming or remaining mem-bers of the Union.Nor do I find any violation in Glasgow's statement to the em-20At the hearing Glasgow 'was- asked about labor problems at the'Detrolt plant. - Hestated that there were no current labor problems 'at 'the Detroit plant with the unionrepresenting the'Detroit employees.This would seem to eliminate the fact that Glasgowwas referring to the Detroit plant when he stated that he did not want to close downtwo plants.SeeRemington Rand Corporation,141 NLRB 1050.2a SeeT. R. Mercer Trucking Co.,134 NLRB 859, 862-863;Willard'a Shop Rite Markets,Inc,132 NLRB 1146, 1150-1151. C. J. GLASGOW CO.113ployees that if the Union came in and would strike the employees would be calledon to form a picket line outside of the plant gates.On September 6, employee Hughes had a discussion with Supervisor Walls con-cerning Glasgow's preference for an independent union.This has been related toabove as the incident which I failed to find a violation.The next day Hughes andKessel, the night foreman, had a similar conversation in which Kessel also expressedGlasgow's preference for an independent union.On the night of September 10,Kessel, without any prior warning, discharged Hughes.As related above, Hughesasked Kessel why he was being discharged and Kessel said, "Not enough qualityand not enough quantity of work." The next day as related above, after some dis-cussion betweenWalls, Kessel, and Berger, the plant manager, Hughes was rein-stated to his job.Since he worked at night and was able to finish the night shifton the night he was discharged and because he was reinstated before the beginningof the night shift on the following day, Hughes, in fact, lost no time or pay.Whenhe was reinstated, Hughes was told by Berger that he was originally discharged byKessel because he too frequently wandered away from his work for lengthyperiods of- time.At the hearing Hughes explained this so-called wandering by statingthat the men's room was a great distance away from his work station and that he wasforced to be away for a long time from his work station whenever he had touse the men's room facilities.When Hughes was reinstated he was also toldthat if he had to be warned again about being absent from his work station ornot producing enough work, which seemed to be the reason why he was ultimatelydischarged according to Berger, he would be discharged and not reinstated.The General Counsel contends that this incident constituted a retaliatory measureagainst Hughes taken because of the latter's union activity and to discourage Hughesand the other employees from their support of the Union.The General Counselfurther alleges that the only reason that Hughes was reinstated was because the Re-spondent was worried that the Union might take action against them through theBoard.In view of the fact that Kessel, Walls, and Berger knew of the Respondent'sopposition to the Union and because Kessel was possibly annoyed with the fact thatHughes did leave his work station probably to talk about union matters, I find thatKessel, if not Walls and Berger, did discharge Hughes, at least in part, becauseof the latter's union activity.Imake this inference not alone from the dischargebut because of the fact that Hughes had never been warned by either of the threesupervisors of the plant that he was not producing enough work of sufficient qualityor was spending too much of his time away from his work station. Thus, this dis-charge coming without warning at the height of the union campaign and on the eveof the election and being visited upon one of the most voluble and enthusiasticunion adherents would seem to indicate that the discharge was for antiunion reasons.Accordingly, I find that by discharging Hughes on the night of September 10theRespondent, through Supervisor Kessel, coerced and restrained Hughes andother employees in the exercise of their Section 7 rights.The last allegedly coercive incident of which the General Counsel complains is theLeone-Staton conversation of October 20.As found heretofore, Leone asked Statonwhat he was doing and Staton answered that he was welding.Then, Leone toldStaton that he did not believe that if the Union came in Staton could learn welding atthe plant because unless the Union had an apprenticeship program Staton wouldhave to learn his welding elsewhere.Then Leone told Staton that he saw that Staton'sleader had quit.When Staton asked Leone if this meant McSparen, Leone toldStaton that the latter knew what was meant.Then Staton said that he thought thatthe men needed a union. I do no find that this incident contained a threat to Statonor the employees of reprisal for engaging in union activity.Accordingly, I findthat this incident was not violative of the Act.2.With regard to the unlawful refusal to bargaina.The request for recognition and bargainingOn August 13, the Union sent a telegram to the Respondent in which the Unioninformed the Respondent that it represented a majority of the latter's employees andrequested recognition as the bargaining agent of the Respondent's production andmaintenanceemployees.The Respondent through Secretary Leone received thistelegram telephonically-on August 13.The next morning, August 14, Leone physi-cally received the actual telegram.Ifind that the telegram constituted an un-equivocal request for bargaining and recognition and I further find that this requestwas served upon the Respondent and that the Respondent received the same and wasduly notified of the Union's position with regard thereto.760-577-65-vol. 148-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.TheUnion'smajority and the appropriate unit 'The Union's telegram to the Respondent of August 13 demanded recognition ina unit consisting of the production and maintenance employees in the Respondent'splant.The Respondent's records, introduced at the bearing, showed that there were32 employees in the Respondent's plant on August 13 and 14 who were engaged inproduction and maintenance work.As set forth hereinabove as of August 13,19 of the Respondent's 32 employees had signed authorization cards for the Union.The Respondent contends that the cards were obtained through misrepresentationon the part of the Union.The Respondent sought to elicit from each employee,at the hearing, why he had signed the union card.Each of the witnesses, almostwithout variation, testified that he understood and intended that the signing wouldauthorize the Union to represent him. Some of the witnesses also stated thatthey thought that this would assist the Union in getting an election. It is patent froma reading of the signed cards that the form used clearly stated that the signerauthorized the UAW to represent him in collective bargaining.The card also hada note at the bottom to the effect that it was not an application for membershipand was to be used in support of the demand of the Union for recognition or foran NLRB election.There was no testimony to the effect that any union officialstated to any employee as an inducement to sign the card that the card was merelyfor the purpose of obtaining an election.Although the Respondent sought toelicit such testimony from each of the card signers it was unsuccessful in its attempt.Accordingly, I find that on August 13, 1962, the day that the Union demandedrecognition of the Respondent, the Union represented a majority of the employeesof the Employer in a unit of production and maintenance employees,which unitI find to be appropriate.23c.TheRespondent's refusal to bargainAs heretofore set forth, when Leone received the telephonic communication tothe effect that the Union was requesting bargaining, he called Glasgow at thelatter's home in Detroit and Glasgow the next day, the 14th, proceeded to Dixon.According to Glasgow when he got to Dixon he asked all of the supervisors, Leone,Berger, and Walls, if they thought the Union represented a majority of the employeesin the plant.He further testified that each- told him that he had never heard any-thing about the Union in the plant. In any event, the Respondent never respondedto the Union's telegram and, on August 16, the Union filed its petition for a repre-sentation election with the Board'sRegional Office.The General Counsel contends that the Respondent unlawfully refused to bargainin that upon receiving the request by the Union for recognition and bargaining,itembarked upon a course of conduct designed to destroy the Union's majority;that the Respondent did not have a good-faith doubt as to the Union's majority butavoided answering the Union in order to gain time to destroy 'the majority as afore-said.On the other hand, the Respondent contends that as testified by Glasgow,he asked Leone and the others whether they thought the Union represented a majorityof the employees and they informed him that they knew nothing about unionorganizing in the plant.Therefore, according to the Respondent, from this informa-tion Glasgow had a good-faith doubt as to the Union's majority.The Respondentgoes beyond this and also contends that regardless of whether the Union had amajority on the 13th, when it filed its petition on August 16 it abandoned its claimof majority and that thereafter the Respondent was under no obligation to bargainwith the Union until the majority question was resolved in a Board-conductedelection.With regard to the Respondent's position that when the Union filed the petitionfor an election, the Respondent was relieved of its obligation to bargain with themajority representative employees, it is well established that the Union's filing ofrepresentation petition does not of itself suspend an employer'sbargaining obliga-tion, absent evidence of a good-faith doubt 24Therefore, the principal issue to bez I find inapposite the cases ofMorris & Associates,Inc.,138 NLRB 1160,andEngle-wood Lumber Co ,130 NLRB 394, cited by the Respondent as authority in support of itscontention that the cards could not be relied upon to arrive at a finding that the Unionrepresented a majority of the Respondent's employeesBoth of the cited cases deal withmisrepresentation in the inducement to sign cardsThere is no evidence in this record ofany such inducement24Galloway Manufacturing Corporation,136 NLRB 405,409, and casescited therein. C. J. GLASGOW CO.115decided here is whether the Respondent did in fact possess a good-faith doubt asto the Union's majority or whether, on the contrary, it embarked upon a course ofconduct designed to destroy the Union's majority.The Board has long held that an employer may .in good faith insist on a Boardelection as proof of the Union's majority but that it unlawfully refuses to bargainif its insistence on such an election is motivated not by'any bona fide doubt as tothe Union's majority, but rather by a rejection of the collective-bargaining principleor by a desire to gain time within which to undermine the Union. In cases suchas the instant one the issue of whether an employer is acting in good or bad faithwhen he refuses to bargain is one which must be resolved in the light of all otherrelevant facts, including any unlawful conduct of the employer; the sequenceof events and the time lapse between the refusal and the unlawful conduct 25In the instant case, the Respondent's president, Glasgow, elected not to answerthe Union's request for recognition.While it is true that the Union's petition wasfiled within 3 days after. the telegraphic request for recognition, and although anemployer in a situation similar to Glasgow's could require more than 3 days todetermine in his own mind whether the Union has a majority, it nevertheless isincumbent upon him during the period of time from the request for recognitionuntil such time as the question of majority is disposed of, either in the employer'smind or by Board election, to refrain from committing unfair labor practices whichin and of themselves indicate a disregard for collective-bargaining principles.With-out ever communicating with the Union in response to the latter's request to bargain,Glasgow held the meeting of September 28.During that meeting, as set forthabove, Glasgow threatened and coerced the employees and inferentially promisedeconomic retaliation for their union adherence by reminding the men that therewere ex-employees of the Adrian plant who were still out of work, by telling themthat he would not be fool enough to bring down all of the equipment to Dixonfrom Detroit because he would not be stupid enough to close down two plants and,at the same time, reminding the men that he would like them to have an independentunionThis speech occurred within a month before the Board-ordered electionwas to be held.And then almost on the eve of the election Hughes was unlaw-fully discharged.On the basis of precedent,26 I have no choice but to find that thisconduct on the part of the Respondent was engaged in for the purpose of defeatingtheUnion's majority.Certainly, no election could have been held in this atmos-phere which would have reflected the free desires of the employees. In short, theRespondent transgressed the bounds of permissible conduct to a sufficient extentfor me to conclude that the Respondent's refusal to bargain, or in the instant case,itsfailure to answer the Union's request to bargain, was as ill intentioned as itsother actions, and that the Respondent did not have a good-faith doubt as to theUnion's majority.Accordingly, I find that from August 13, 1962, the Respondent has failed andrefused unlawfully to bargain with the Union as the bargaining representative of theRespondent's employees in the unit heretofore found to be appropriate.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in con-substantial relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthemeaning of Section 8(a)(1) and (5) of the Act, it is recommended that theRespondent cease and desist therefrom and that it take certain affirmative actionin order to effectuate the purposes of the Act.It having been found that from August 13, 1962, and thereafter the Respondenthas refused to bargain collectively with the Union as the exclusive representative ofthe Respondent's employees in an appropriate unit, it will be recommended that theRespondent, upon request, bargain collectively with said Union.It having been found that the Respondent has engaged in certain acts of interfer-ence, restraint, and coercion, it will be recommended that the Respondent cease anddesist therefrom.a Joy Silk Mills, Inc.,85 NLRB 1263;Laabs, Inc,128 NLRB 374.'Joy Silk Mills, Inc, supra. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.C. J. Glasgow Co. is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, is a labor organization as defined in Sec-tion 2(5) of the Act.3.All production and maintenance employees, excluding office clerical employees,guards, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.At all times material herein the Union has been, and now is, the exclusive rep-resentative of all the employees in the appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on or about August 13, 1962, and at all times thereafter to bar-gaincollectively with the Union as the exclusive representative of all its employeesin the aforesaid appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) and (1) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in andisengagingin unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid labor practices are unfair labor practices affecting commercewithin themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that C. J. Glasgow Co., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of America, AFL-CIO, asthe exclusive representative of all its employees in the following appropriate unit:All production and maintenance employees employed at the Respondent'sDixon, Illinois, plant, excluding office clerical employees, guards, and super-visors as defined in the Act.(b) Threatening its employees with plant closure should the Union win the elec-tion; inducing its employees in the context of threats to abandon their union member-ship and to form and join an independent union; and discharging employees forengaging in union activity and other protected activities.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form labor organizations,to join or assist the above-named Union, or any other labor organization, to engagein other concerted activities for purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities.2Take the following affirmative action necessary to effectuate the policies oftheAct:(a)Upon request bargain collectively with International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of America, AFL-CIO, asthe exclusive representative of all its employees in the aforesaid unit, and, if anunderstanding is reached, embody such understanding in a signed agreement.(b) Post at its Dixon, Illinois, plant, copies of the attached notice marked"Appendix." 27Copies of said notice, to be furnished by the Regional Director forRegion 13, shall, after being signed by an authorized representative of the Respond-a7 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." C. J. GLASGOW CO.117ent, be posted immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or covered by any othermaterial.(c)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith 28It is further recommended that unless on or before 20 days from the date of re-ceipt of this Intermediate Report and Recommended Order the Respondent notifysaid Regional Director, in writing, that it will comply with the above RecommendedOrder, the National Labor Relations Board issue an order requiring it to take suchaction.It is further recommended that paragraphs VI(a), (b), (e), and (f) and para-graph VII of the complaint be dismissed.28 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with International Union, United Auto-mobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, as the exclusive representatives of all the employees in the bargainingunit described below with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees of the Dixon, Illinois, plant,excluding office clerical employees, guards, and supervisors as defined inthe Act.WE WILL NOT threaten our employees with discharge or other reprisals inorder to induce them to abandon their union membership or other union activi-ties,nor will we discharge any of our employees for engaging in any of suchactivity.WE WILL NOT in any like or related manner interfere with, restrain, or co-erce our employees in the exercise of their rights to self-organization; to form,join,or assist any labor organization; to bargain collectively through repre-sentatives of their own choosing; to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection; or to refrainfrom any or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.All our employees are free to become, remain, or to refrain from becoming orremaining, members of any labor organization, except to the extent that this rightmay be affected by an agreement conforming to the provisions of Section 8(a) (3) ofthe National Labor Relations Act, as amended.C. J. GLASGOW CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate with the Board's Regional Office, Midland Build-ing, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660, ifthey have any question concerning this notice or compliance with its provisions.